Case 2:20-cv-10119-PA-SP Document 19 Filed 11/04/20 Page 1of5 Page ID #:81

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHNSTOWN DIVISION
RUSSELL THOMAS MAY, )
) Civil Action No. 3: 20-cv-0048
a )
Petitioner, ) United States District Judge
) Kim R. Gibson
v.
)
ERIC BRADLEY, WARDEN,
Respondent. )
MEMORANDUM OPINION

Petitioner filed this action pursuant to 28 U.S.C. § 2241 seeking expungement of a
disciplinary action or, in the alternative, remand for a new, administrative hearing. (ECF No. 3).
Respondents filed a Response to the Petition in which they argue that this Court does not have
jurisdiction over the matter as Petitioner was transferred out of this District before he filed this
Petition and, at the time he filed this case was incarcerated in USP-Lompoc, located within the
jurisdictional boundaries of the United States District Court for the Central District of California.
(ECF No. 11).

The magistrate judge issued a Report and Recommendation on September 14, 2020,
recommending that this case be transferred to the United States District Court for the Central
District of California, (ECF No. 15). Petitioner filed objections wherein he acknowledges that
the “Central District of California may have been the appropriate district court at the time of
initial filing,” but requests that this Court transfer the case to the Western District of Louisiana as
he has been transferred to FCI Oakdale I, which is located in Oakdale, Louisiana.

Where, as here, objections have been filed, the court is required to make a de novo

determination about those portions of the report and recommendation to which objections were

1
Case 2:20-cv-10119-PA-SP Document 19 Filed 11/04/20 Page 2of5 Page ID #:82

made. See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). The district court may accept, reject, or
modify the recommended disposition, as well as receive further evidence or return the matter to
the magistrate judge with instructions. The Court finds that Petitioner’s objections do not
undermine the recommendation of the Magistrate Judge.

As the Report and Recommendation explains, Petitioner filed this action when he was
incarcerated in USP Lompoc, which is located Lompoc, CA, and because Petitioner was
transferred out of this District before he filed his petition, jurisdiction in this Court was never
properly established. Petitioner is currently housed at FCI Oakdale I, following a brief sojourn at
Oklahoma City Federal Transfer Center, while in transit to FCI Oakdale I.

In Rumsfield v. Padilla, 542 U.S. 426 (2004), the Supreme Court of the United States
interpreted the provisions of 28 U.S.C. § 2241(a), which provides that district courts are limited
to granting habeas relief “within their respective jurisdictions.” The Court stated: “The plain
language of the habeas statute thus confirms the general rule that for core habeas petitions
challenging present physical confinement, jurisdiction lies only in one district: the district of
confinement.” Jd. at 443. Although the Court used the word “jurisdiction,” when discussing
§ 2241(a), the Court explained that the term as used in the statute does not refer to the subject
matter of the District Court but rather to the court’s “territorial jurisdiction over the proper
respondent.” Jd. at 434 n.7, 444. Thus, under Padilla, the only proper venue for this case is the
United States District Court for the Central District of California, where Petitioner was located at

the time the petition was filed.
Case 2:20-cv-10119-PA-SP Document 19 Filed 11/04/20 Page 30f5 Page ID #:83

After de novo review of the pleadings and documents in the case, together with the
Report and Recommendation, and the Objections thereto, this case will be transferred to the

United States District Court for the Central District of California. An appropriate Order follows.

Dated: November“? , 2020

    

hee
“e, weet A ES we RE Pte
Kim R. Gibson

United States District Judge

ce: RUSSELL THOMAS MAY,
19056-032
FCI OAKDALE I
FEDERAL CORRECTIONAL INSTITUTION
INMATE MAIL - OPEN ONLY IN INMATE PRESENCE
P. O. BOX 5000
OAKDALE, LA 71463
(via U.S. First Class Mail)

Adam Fischer
U.S. Attorney Office — Western District of Pennsylvania
(via ECF electronic notification)
Case 2:20-cv-10119-PA-SP Document 19 Filed 11/04/20 Page 4of5 Page ID #:84

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHNSTOWN DIVISION
RUSSELL THOMAS MAY, )
) Civil Action No. 3: 20-cv-0048
ws: )
Petitioner, ) United States District Judge
) Kim R. Gibson
V.
)
ERIC BRADLEY, WARDEN,
)

Respondent.

ORDER

Bog Eek
Popes

AND NOW, this oan day of November, 2020, in accordance with the
accompanying Memorandum Opinion, IT Is HEREBY ORDERED that this case be transferred
to the United States District Court for the Central District of California FORTHWITH.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 15), as
supplemented herein, is ADOPTED as the opinion of the court.

IT IS FURTHER ORDERED that, pursuant to Federal Rule of Appellate Procedure
4(a)(1)(B), Petitioner has sixty (60) days after judgment is entered to file a notice of appeal as
provided by Rule 3 of the Federal Rules of Appellate Procedure. Federal prisoner appeals from
the denial of a Section 2241 habeas proceeding are not governed by the certificate of
appealability requirement. See United States v. Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000) (en
banc), abrogated on other grounds by Gonzalez v. Thaler, 132 S.Ct. 641 (2012). Therefore,
Petitioner need not apply for one with this Court or with the Court of Appeals for the Third

Circuit before filing an appeal from the denial of his habeas petition.
Case 2:20-cv-10119-PA-SP Document 19 Filed 11/04/20 Page 5of5 Page ID #:85

cc:

IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

beep

*
A

   

Kim R. Gibson
United States District Judge

 

RUSSELL THOMAS MAY,

19056-032

FCI OAKDALE I

FEDERAL CORRECTIONAL INSTITUTION

INMATE MAIL - OPEN ONLY IN INMATE PRESENCE
P.O, BOX 5000

OAKDALE, LA 71463

(via U.S. First Class Mail)

Adam Fischer
U.S. Attorney Office —- Western District of Pennsylvania
(via ECF electronic notification)
